Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghyselen et al. (Pub No. US 2004/0087042 A1, hereinafter Ghyselen).
	a method for manufacturing an SOI wafer by performing a sacrificial oxidation treatment which includes performing a thermal oxidation of an SOI layer surface of an SOI wafer and removing a formed thermal oxide film in order to reduce a thickness of the SOI layer of the SOI wafer (see Fig. 5, also see ¶38, SOI can be utilized, SOI 201 shown), wherein: 
the SOI layer of an SOI wafer on which the sacrificial oxidation treatment is performed has a film thickness distribution with a one-way sloping shape, sloping in a particular direction (see Fig. 5, SOI with film thickness distribution shown as a one-way slope in 204); 
a thermal oxidation in the sacrificial oxidation treatment is performed by a rotating oxidation wherein a thermal oxidation is performed while rotating the SOI wafer, using a vertical heat treatment furnace having a mechanism to rotate a wafer surface in a horizontal direction (see Fig. 5, ¶170, thermal oxidation performed forming the oxide layer 204 using a vertical heat treatment, also see ¶123, rotation applied during oxidation);
whereby a thermal oxide film having an oxide film thickness distribution with a one-way sloping shape canceling the film thickness distribution with a one-way sloping shape of the SOI layer, is formed on a surface of the SOI layer (see Fig. 5, thermal oxide film cancels film thickness distribution; and 
by removing the formed thermal oxide film, an SOI wafer having an SOI layer whose film thickness distribution with a one-way sloping shape has been resolved is manufactured (see Fig. 5, removing thermal oxide from 204 , thus resolving one-way slope shape).
Ghyselen, however, is silent teaching
combining a non-rotating oxidation wherein a thermal oxidation is performed without rotating the SOI wafer and the rotating procedure.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that one of ordinary skill can combine the taught elements of rotating and non-rotating shown in Ghyselen since one of ordinary skill would like to impart rotation at times for uniformity and to not impart rotation at times in order to oxidize some regions more intensely than other regions for planarity.

With regards to claim 5, Ghyselen is particularly silent teaching the method for manufacturing an SOI wafer according to claim 4, wherein, as a thermal oxidation in the sacrificial oxidation treatment, the rotating oxidation is performed after the non-rotating oxidation is performed.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that selecting this order of performing steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, In re Burhans).  Here, one of ordinary skill may utilize the claimed sequence because the non-rotating oxidation may provide localized oxidation with a thicker oxide to account for the uneven distribution of the surface and then incorporate a rotating oxidation to finish oxidizing the entire surface uniformly for further processing.

With regards to claim 6, Ghyselen teaches the method for manufacturing an SOI wafer according to claim 4, wherein the SOI wafer with the SOI layer having a film thickness distribution with the one- way sloping shape is fabricated by adding a flattening heat treatment for flattening an SOI layer surface which was delaminated at the ion implanted layer by an ion implantation delamination method (see ¶37, SMARTCUT method utilized).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML